Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 1 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 2 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 3 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 4 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 5 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 6 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 7 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 8 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 9 of 10




                            Exhibit B
Case 2:21-cv-00284-WSS Document 1-3 Filed 03/01/21 Page 10 of 10




                            Exhibit B
